Title: To James Madison from George W. Erving, 6 June 1803
From: Erving, George W.
To: Madison, James



No 19
Sir
American Consulate London June 6h 1803.
I have the honor to acknowledge the receipt of your letter of April 19h. and in conformity to the direction therein given shall pay into the hands of Baring & Co the ballance of monies deducted or to be deducted on account of the advances of the United States in Prize Causes, from what may be received in the awards of the commissioners: After the 15 July I shall be able to ascertain the amount of this ballance, of which I will give notice to the Secretary of the Treasury. I have also received your circular instructions of April 9th, an extract from a supplementary act respecting the duties of Consuls ⟨&⟩ Vice Consuls: May I beg leave to request that you woud give me your further instructions as to who is or is not to be considered as usually resident in a foreign Country & entitled to the benefit of ships registers, under the second section of the Law concerning the registring of Vessels, & which I presume is to apply to the transfer of our vessels in foreign ports; this is a point on which it appears that the Law is not sufficiently Explicit & on which the new consular act gives no Explanation. The impressment of our sailors has recommenced in this country, & is carried on in the same manner & to the same extent as during the late war; I have occasion to make daily applications to the admiralty for their release, & as heretofore such as have regular custom house protections the descriptions contained in them agreeing with the persons, & they not having married in this Country, or voluntarily entered, are generally in this port discharged upon such applications; there have been however many Exceptions to these rules even here, & in the outports the British Officers have some of them resorted to great irregularities for the purpose of detaining our men: I have thought it my duty therefore to address a letter upon this subject to the Lords of the admiralty, hoping that some regulations more liberal than those now subsisting might be obtained, founded upon the Exact mode of certifying the crews of our ships under the new Laws: A copy of that letter I have Herewith the honor to inclose.
Mr James Holmes of Belfast has applied to me for the settlement of his account of disbursements; this gentleman is not in the list of Consuls delivered to me by Major Lenox, there may possibly be others whose appointment I am not informed of; I beg leave therefore to request that you will instruct me as to the Consuls & Vice Consuls whose accounts I am authorized to settle. I have the honor to be with the most perfect respect Sir Your very obt st
George W. Erving

By this conveyance I send two packages & a single letter from Mr Livingston & one package from Govr. Monroe.
GWE

 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC docketed by Wagner as received 2 Sept. with the notation: “To be answered.” For enclosure, see n. 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:539.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Erving’s 4 June letter to Sir Evan Nepean (3 pp.) petitioned the Admiralty to take up the cases of William Braely, James Smith, and William Brown, American citizens impressed into the British navy “upon suspicions which their ‘personal appearance and other qualities’ tended to confirm.” Erving also complained of “irregularities” in “outports,” where American protections were ignored, confiscated, or destroyed, and requested a judgment on what documents would be considered proof of American citizenship by the Admiralty. He noted that a new U.S. law provided for a certified crew list and hoped that this document would be considered “sufficient proof as to the national Character of the individuals named in it.”



   
   James Holmes was appointed consul at Belfast in May 1796 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:209).


